Order denying defendant’s motion to open default reversed upon the law and the facts, without costs, and motion granted upon condition that appellant pay the taxable costs to date within five days from the taxation thereof; in default of which the order denying the motion is affirmed. There is some showing of merits, and there is not a sufficiently clear showing of willful default to warrant the denial of the motion unconditionally. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.